—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 27, 1998, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing a sentence of an indeterminate term of 7 to 14 years’ imprisonment.
Ordered that the judgment is modified as a matter of discretion in the interest of justice, by reducing the sentence imposed from an indeterminate term of 7 to 14 years’ imprisonment to an indeterminate term of 4 to 8 years’ imprisonment; as so modified, the judgment is affirmed.
Contrary to the defendant’s contentions, the Double Jeopardy Clauses of the United States Constitution (US Const 5th, 14th Amends) and the New York Constitution (NY Const, art I, § 6) did not bar his retrial because his motion for a mistrial was provoked by deliberate prosecutorial misconduct. Although the prosecutor elicited evidence which was both irrelevant and possibly prejudicial to the defendant, there is no indication that he did so with a bad-faith intent to provoke a mistrial (see, Oregon v Kennedy, 456 US 667; Matter of Davis v Brown, 87 NY2d 626; People v Key, 45 NY2d 111, 119; People v Hart, 216 AD2d 486; People v Mitchell, 197 AD2d 709; Matter of Roman v Brown, 175 AD2d 899). “Absent such a bad-faith intent, the misconduct does not constitute that type of prosecutorial overreaching contemplated by the United States Supreme Court as requiring the barring of reprosecution on the ground of double jeopardy” (People v Copeland, 127 AD2d 846, 847; see, Oregon v Kennedy, supra, at 675-676).
However, we conclude that the sentence should be modified to the extent indicated as a matter of discretion in the interest of justice (see, CPL 470.15 [6]). On the date of the incident, the defendant’s 14-year-old daughter was treated at Woodhull Hospital after being sexually assaulted at gunpoint by two perpetrators on the roof of her apartment building. It is undisputed that the defendant committed this offense after visiting his daughter at the hospital and being informed that the victim was one of the two assailants.
At the time of his conviction, the defendant was a 42-year-old gainfully-employed father of three children with no prior contacts with the criminal justice system. He has consistently *462expressed his remorse for committing this brutal crime. He cooperated with the police fully after the incident, admitted that he killed the victim, and told them where the gun and hammer used during the incident were located. The psychiatrists for both the prosecution and the defense determined that the defendant acted under extreme emotional disturbance when he committed this offense. The crime was clearly an aberrational act on the defendant’s part. Indeed, the sentencing court noted that the defendant was an otherwise law-abiding citizen who “snapped.” Accordingly, without disputing or minimizing the ruthless nature of the crime set out by the dissent, we conclude that a reduction in sentence is warranted by the extraordinary circumstances of this case. S. Miller, J. P., Friedmann and H. Miller, JJ., concur.